Citation Nr: 1759233	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  10-26 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral knee disability, to include as secondary to service-connected bilateral Achilles tendonitis and calf strain.

2. Entitlement to service connection for low back disability, to include as secondary to service-connected bilateral Achilles tendonitis and calf strain.

3. Entitlement to service connection for sinusitis, to include as due to an undiagnosed illness or a medically unexplained multisystem illness.

4. Entitlement to service connection for a gastrointestinal disorder, to include as due to an undiagnosed illness or a medically unexplained multisystem illness.

5. Entitlement to an initial rating in excess of 10 percent for right Achilles tendonitis.

6. Entitlement to an initial rating in excess of 10 percent for left Achilles tendonitis.

7. Entitlement to an initial compensable rating for right calf strain prior to July 25, 2012, and a rating in excess of 30 percent thereafter.

8. Entitlement to an initial compensable rating for left calf strain prior to July 25, 2012, and a rating in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 2003 to January 2007, with confirmed service in Southwest Asia.

These matters came to the Board of Veterans' Appeals (Board) from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2012, the Veteran was afforded a hearing before the undersigned RO. A hearing transcript is associated with the record.

In June 2014 and August 2016, the Board remanded these claims for additional development. 

The issues of service connection for bilateral knee disability and service connection for low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The chronic sinusitis experienced by the Veteran in service is resolved; the Veteran's current seasonal allergies are not etiologically related to the Veteran's chronic sinusitis in service.

2. The gastroenteritis experienced by the Veteran in service is resolved; the preponderance of the evidence does not support current gastrointestinal disability.

3. During the entire appeal period, resolving reasonable doubt in favor of the Veteran, the Veteran's right Achilles tendonitis manifested in marked limited motion of the ankle.

4. During the entire appeal period, resolving reasonable doubt in favor of the Veteran, the Veteran's left Achilles tendonitis manifested in marked limited motion of the ankle.

5. During the entire appeal period, resolving reasonable doubt in favor of the Veteran, the Veteran's right calf strain produced symptoms consistent with severe muscle injury.

6. During the entire appeal period, resolving reasonable doubt in favor of the Veteran, the Veteran's left calf strain produced symptoms consistent with severe muscle injury.


CONCLUSIONS OF LAW

1. The criteria for service connection for sinusitis have not been met. 
38 U.S.C. §§ 1110, 1117, 1157 (2012); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2017).

2. The criteria for service connection for gastroenteritis have not been met. 
38 U.S.C. §§ 1110, 1117, 1157 (2012); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2017).

3. Throughout the appeal period, the criteria for a 30 percent rating, but no higher, for right Achilles tendonitis have been met. 38 U.S.C. §§ 1155, 5107 (2012); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5271 (2017).

4. Throughout the appeal period, the criteria for a 30 percent rating, but no higher, for left Achilles tendonitis have been met. 38 U.S.C. §§ 1155, 5107 (2012); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, DC 5271 (2017).

5. Prior to July 25, 2012, the criteria for an initial rating of 30 percent, but no higher, for right calf strain have been met. 38 U.S.C. §§ 1155, 5107 (2012); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.56, 4.73, DC 5311 (2017).

6. Prior to July 25, 2012, the criteria for an initial rating of 30 percent, but no higher, for left calf strain have been met. 38 U.S.C. §§ 1155, 5107 (2012); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.56, 4.73, DC 5311 (2017).

7. For the period from July 25, 2012 and thereafter, the criteria for a rating in excess of 30 percent for right calf strain have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.56, 4.73, DC 5311 (2017).

8. For the period from July 25, 2012 and thereafter, the criteria for a rating in excess of 30 percent for left calf strain have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.56, 4.73, DC 5311 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017). A January 2009 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing. VA obtained the records reported by the Veteran, and provided examinations in February 2009, January 2015, and October 2016. 


II. Legal Criteria, Factual Background, and Analysis

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service. Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). The absence of any one element will result in denial of service connection. Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. 
§ 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service. 38 U.S.C. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309. Sinusitis, seasonal allergies, and gastroenteritis are not chronic diseases under 38 C.F.R. § 3.309(a).

VA shall pay compensation to a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability resulting from an illness or combination of illnesses manifested by one or more signs and symptoms such as those listed in 38 C.F.R. § 3.317(b), provided that such disability: (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and (ii) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. See 38 U.S.C. § 1117; 38 C.F.R. § 3.317. 

For the purposes of 38 C.F.R. § 3.317, Persian Gulf service is defined as service in the Southwest Asia theater of operations: Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. § 3.317(e). It has been established that the Veteran is a Persian Gulf Veteran. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

Sinusitis

The Veteran contends that her sinusitis developed as a result of being exposed to dust during deployment. See December 2008 claim.

Service treatment records (STRs) are silent for complaints, treatment, or diagnosis of sinusitis. The Veteran contends she started having problems with her sinuses while deployed to Korea, but her symptoms worsened when she was deployed to Iraq due to the dust and heat. See January 2015 VA examination. 

Post-separation, an August 2012 visit reported headaches, with congestion, sneezing, and sometimes watery eyes. The examiner gave an impression of atypical headaches and recommended a head CT to consider a sinus etiology.

At a January 2015 VA examination, the Veteran reported her sinus symptoms are worse during allergy season, with the symptoms of sneezing, coughing, and nasal drainage. The Veteran denied receiving treatment for these symptoms, but reported taking over-the-counter (OTC) medications. The examiner opined there was no medical evidence of sinusitis. He noted a January 2015 x-ray showing the Veteran's sinuses are clear, with congenital absence or non-developed front sinuses. 

A January 2015 Gulf War general examination opined the Veteran does not have a medically unexplained or undiagnosed condition attributable to Gulf War service.

An October 2016 VA examination diagnosed a history of chronic sinusitis, related to dust in service, resolved without residual, and seasonal pollen allergy, since returning to Florida. The Veteran reported severe dust exposure in Iraq, resulting in the symptoms of nasal drip and sinus pressure. The Veteran reported these symptoms resolved after leaving the dust of Iraq. She reported occasional seasonal pollen allergy, with sneezing, nasal drip, and watery eyes since moving to Florida. She uses nasal spray and OTC medication. The examiner opined the Veteran's sinus condition is most likely related to large environment dust exposure, and resolved when she left Iraq. The examiner opined there is no evidence of multisystem disease or undiagnosed illness in relation to this short-lived episode of chronic sinusitis in Iraq.

The Board gives great probative weight to the October 2016 VA examiner finding that the Veteran's sinus condition is most likely related to large environment dust exposure, and resolved when she left Iraq. The examiner opined the occasional symptoms of sneezing, nasal drip, and watery eye since moving to Florida are seasonal pollen allergy symptoms. This finding is consistent with the Veteran reporting her chronic sinus symptoms resolved after leaving Iraq. This opinion is consistent with the January 2015 sinus x-ray showing clear sinuses, and lack of diagnosis of sinusitis post-service. 

The Board notes the Veteran is a registered nurse, thus has medical knowledge greater than that of a lay person. The Board finds the Veteran competent to provide a medical opinion, but gives limited probative weight to her contention that her current seasonal allergy systems are etiologically related to her reported sinusitis in service. This opinion is inconsistent with reporting her chronic symptoms improved after leaving the dust exposure of Iraq, and inconsistent with the January 2015 sinus x-ray showing clear sinuses.

With regard to the Veteran's contention that her in-service sinusitis or post- service allergy symptoms could be related to her Gulf War service, the Board finds 
38 C.F.R. § 3.317 not applicable here, as there is a diagnosis for the reported symptoms of the Veteran. The October 2016 VA examiner diagnosed the Veteran's symptoms in service as sinusitis due to dust exposure, and found that condition to be resolved. The examiner diagnosed the Veteran's symptoms since moving to Florida as seasonal pollen allergies. The examiner stated there is there no evidence of a medically unexplained chronic multisymptom illness or undiagnosed illness associated with the Veteran's sinus or allergy symptoms. 

The preponderance of the evidence is against the claim, so the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). For these reasons, the Veteran's claim for service connection for sinusitis is denied.

Gastrointestinal disorder

The Veteran contends that her abdominal pain started in Korea as a result of the drinking water and food. See December 2008 claim.

STRs reflect a January 2004 emergency room visit for gastroenteritis. July 2006 and September 2006 visits report abdominal pain and pregnancy. 

Postservice, a January 2009 VA treatment visit reported period pain, including cramping and heavy bleeding. An impression was given of dysmenorrhea. The Veteran declined referral to a gynecologist. 

An August 2011 VA treatment visit noted the Veteran was taking naproxen and hyoscyamine for heavy periods. She reported she was scheduled to see a gynecologist. 

At a July 2012 hearing before the undersigned, the Veteran reported having abdominal pain since service. She initially thought it was menstrual, but reported she gets the cramps even when she is not on her menstrual cycle. 

An October 2013 VA treatment visit noted some nausea and pain with periods. An impression was given of menorrhagia.

A February 2015 VA examination diagnosed gastroenteritis, resolved, without residuals. The Veteran reported issues with her stomach with nausea and vomiting while deployed to Korea. She reported since discharge her stomach pain has gotten much better. She reported not taking any medication for a stomach condition. 

An October 2016 VA examination diagnosed gastroenteritis, resolved, without residual. The Veteran reported she had gastroenteritis in service with nausea and vomiting, but it was short-lived and resolved many years ago. She reported it was not a chronic problem. She opined her pregnancy about this time may have been a factor causing nausea. She also reported to eating poorly while on active duty. The examiner opined the etiology of the Veteran's abdominal pain in service was likely a combination of gastroenteritis and pregnancy, which has completed resolved. The examiner opined there is no evidence of multisystem disease or undiagnosed illness in relation to the Veteran's short-lived abdominal complaints in service. 

The Board gives great probative weight to the October 2016 VA examination opinion that the Veteran's abdominal complaints in service were likely a combination of gastroenteritis and pregnancy, which has resolved. The opinion is consistent with STRs and postservice treatment records, including the Veteran reporting her symptoms resolved in service at the February 2015 and October 2016 VA examinations. This opinion is consistent with the lack of treatment or diagnosis for gastroenteritis postservice. 

The Board acknowledges the Veteran reported to continued abdominal pain since service at her July 2012 hearing. As this statement is inconsistent with what the Veteran reported at the February 2015 and October 2016 VA examinations, the Board must weigh the credibility and determine the probative weight of the conflicting lay statements. The Board finds the Veteran's statements at the February 2015 and October 2016 VA examinations more credible because these statements are consistent with postservice treatment records noting abdominal pain associated with the Veteran's menstrual cycle and a lack of diagnosis for gastroenteritis. As such, the Board gives great probative weight to the Veteran's lay statements at the February 2015 and October 2016 VA examinations that her gastroenteritis symptoms resolved after service.

The Board finds that evidence of a present disability has not been presented in the case of the Veteran's gastroenteritis; and, in the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

With regard to the Veteran's contention that her in-service gastroenteritis could be related to her Gulf War service, the Board finds 38 C.F.R. § 3.317 not applicable here, as there is a diagnosis for the reported symptoms of the Veteran. The October 2016 VA examiner diagnosed the Veteran's symptoms in service as gastroenteritis, and found that condition to be resolved. The examiner stated there is there no evidence of a medically unexplained chronic multisymptom illness or undiagnosed illness associated with the Veteran's abdominal pains in service. 

The preponderance of the evidence is against the claim, so the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). For these reasons, the Veteran's claim for service connection for gastroenteritis is denied.

Increased Rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999). "Staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).




Bilateral Achilles Tendonitis

For the entire period on appeal, the Veteran's service-connected right Achilles tendonitis and left Achilles tendonitis are both assigned a 10 percent disability rating. The Veteran contends she is entitled to a higher rating.

Under DC 5271, a 10 percent rating is assigned for moderate limited motion of the ankle. A 20 percent rating is assigned for marked limited motion of the ankle. 
38 C.F.R. § 4.71a. The terms moderate and marked are not defined in the rating schedule and rather than applying a mechanical formula, VA must evaluate all the evidence in order to ensure that its decisions are equitable and just. 38 C.F.R. § 4.6 (2017).

The Schedule provides that the normal range of motion for the ankle is 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion. 38 C.F.R. § 4.71, Plate II (2017).

While the schedule of ratings does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual. Specifically, the M21-1 states that an example of moderate limitation of ankle motion is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while an example of marked limitation of motion is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion. See VBA Manual M21-1, Part III, Subpart iv, 4.A.3.k.

Resolving reasonable doubt in the Veteran's favor, the Board finds the Veteran's service-connected right Achilles tendonitis and left Achilles tendonitis produce marked limited motion of the ankle.

A February 2009 VA examination for the feet diagnosed bilateral Achilles tendonitis producing decreased mobility and pain. The Veteran reported bilateral Achilles and calf pain with running and prolonged standing. She identified the symptoms of pain, swelling, stiffness, and weakness. The examiner observed tenderness and swelling over the Achilles tendon. Normal gait was observed. The ankles produced full range of motion. The examiner opined the Veteran's Achilles tendonitis would have a moderate impact on chores, exercise, and sports.

At a July 2012 hearing before the undersigned, the Veteran reported reduced range of motion of the ankle with pain.

At the February 2015 VA examination, the Veteran reported her ankles and calves had worsened since the last VA examination. She reported stiffness, swelling, and feeling that her legs stick to the ground when she walks. The Veteran reported pain with prolonged walking and standing. Range of motion for both ankles was abnormal, with dorsiflexion 0 to 5 degrees, and plantar flexion 0 to 35 degrees. There was not ankylosis of the ankles. The examiner noted pain with dorsiflexion and plantar flexion, but did not indicate the degree that pain began. The Veteran was able to perform repetitive use testing without additional loss of function or range of motion. The examiner stated he was unable to opine whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time because the Veteran was not being examined after repetitive use over time. The examiner stated he was unable to opine whether pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups because the Veteran was not being examined during a flare-up. The examiner observed bilateral crepitus. 

An October 2016 VA examination diagnosed bilateral Achilles tendonitis, bilateral, chronic. She reported her pain level reaches 8 out 10 and feels like she is walking on pins and needles. She reported walking and standing make pain worse. She occasionally uses ankle braces. She reported flare-ups with overuse of the ankles that require she sit and rest. Range of motion for both ankles was abnormal, with dorsiflexion 0 to 10 degrees, and plantar flexion 0 to 20 degrees. The examiner stated no pain was noted on examination. The Veteran was able to perform repetitive use testing without additional loss of function or range of motion. The examiner stated he was unable to opine whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time. The rationale provided was that overuse of the ankles may increase pain that requires the Veteran to sit. The examiner stated he was unable to opine whether pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups. The rationale provided was that overuse of the ankles may increase pain that requires the Veteran to sit.

Under DC 5271, for the Veteran to be assigned a higher rating, marked limitation of motion must be shown. Marked limitation of motion is demonstrated when there is less than five degrees dorsiflexion or less than 10 degrees plantar flexion. The record reflects at worst dorsiflexion 0 to 5 degrees, and plantar flexion 0 to 20 degrees. The Board finds it appropriate to find the Veteran has marked limitation of motion because the February 2015 and October 2016 examiners did not opine in degrees the impact of flare-ups or repeated use over time would have on the Veteran's ankle range of motion, or the degree pain started in range of motion testing. It is reasonable to assume there would be some reduction in range of motion with flare-ups or repeated use over time. During the entire appeal period, the Veteran has consistently reported pain that increases with repeated use.

Resolving reasonable doubt in the Veteran's favor, the Board finds the Veteran's service-connected right Achilles tendonitis and left Achilles tendonitis produce marked limited motion of the ankle.

The highest rating that can be awarded under DC 5271 is 20 percent for marked limited motion of the ankle. The Board considered other potentially applicable diagnostic codes. DC 5270 provides for a higher rating based on ankylosis of the ankle. There is no medical diagnosis or indication of ankylosis during this period. The evidence of record indicates that the Veteran maintained some motion of the bilateral ankles during this period. The Board considered DC 5272 for ankylosis of the subastragalar or tarsal joint, DC 5273 malunion of os calcis or astragalus, and DC 5274 for astragalectomy. The Veteran and her representative have not contended, nor have the medical records indicated, that the Veteran has been diagnosed or treated for these conditions. Therefore, DC 5270, 5272, 5273, and 5274 are not applicable.

The Board notes the Veteran reports she is limited in activities such as standing and walking because of her bilateral Achilles tendonitis. The Veteran's statements regarding her physical restrictions pertain to functional limitations that are contemplated by the governing diagnostic code criteria and corresponding regulations.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Bilateral calf strain

For the period prior to July 25, 2012, the Veteran is assigned a noncompensable rating under DC 5311 for both her right and left calf strain, and a 30 percent rating thereafter. 

Under DC 5311, which pertains to injuries of muscle group XI, a slight muscle injury warrants a noncompensable rating; a moderate muscle injury warrants a 10 percent disability rating; a moderately severe muscle injury warrants a 20 percent disability rating; and a severe muscle injury warrants a 30 percent disability rating. 38 C.F.R. § 4.73, DC 5311 (2017).

A "slight disability" of the muscles involves a simple wound of the muscle without debridement or infection. 38 C.F.R. § 4.56(d)(1).

To be considered a "moderate" disability, there must be a record in the file of consistent complaint of one or more of the cardinal symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. The objective findings include entrance and, if present, exit scars which are linear or relatively small, and so situated as to indicate a relatively short track of the missile through the muscle tissue, and signs of some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. Id. § 4.56(d)(2).

To be considered a "moderately severe" disability, there must be a record of consistent complaint of cardinal signs and symptoms of muscle disability, and if present, evidence of inability to keep up with work requirements. The objective findings include entrance and, if present, exit scars indicating the track of missile through one or more Muscle Groups, indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side, and tests of strength and endurance compared with sound side must demonstrate positive evidence of impairment. Id. § 4.56(d)(3).

To be considered a "severe" disability, there must be a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and if present, evidence of inability to keep up with work requirements. The objective findings include ragged, depressed and adherent scars indicating wide damage to Muscle Groups in missile track, palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in wound area, muscles swelling and hardening abnormally in contraction, and tests of strength, endurance, or coordinated movements compared with the corresponding muscles of uninjured side indicating severe impairment of function. Id. § 4.56(d)(4).

Section 4.56(c) describes the cardinal signs and symptoms of muscle disability as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.

At a February 2009 VA examination, the Veteran reported pain with running and prolonged standing. The examiner diagnosed bilateral calf muscle strain producing decreased mobility and pain. The examiner opined this condition caused significant effect on occupation. 

At a July 2012 hearing before the undersigned, the Veteran reported her bilateral calf strain caused pain and "gets heavy." She reported increased pain with standing and being unable to run. 
A January 2015 VA examination diagnosed bilateral calf strain. She reported that her ankles and calves had gotten worse since her last VA examination. She reported stiffness, swelling, and her feet feeling they stick when she walks. The examiner opined the muscle group impacted was Group XI (muscles of the foot, ankle and calf: gastrocnemius, soleus, tibalis posterior, peroneus longus, peroneus brevis, flexor hallucis longus, and flexor digitorum longus). On the physical examination, the examiner observed muscles swell and harden abnormally in contraction. The examiner opined the Veteran had the cardinal sign or symptoms of fatigue-pain on a consistent basis. The examiner opined the impact of bilateral calf strain on the Veteran's ability to work was pain with walking and prolonged standing. 

An October 2016 VA examiner opined the muscle group impacted was Group XI (see above) and Group XII (Anterior muscles of the leg: tibalis anterior, extensor digitorum longus, extensor hallucis longus, peroneus tertius). The examiner opined the Veteran had the cardinal sign or symptoms of fatigue-pain on an occasional basis. The examiner opined the impact of bilateral calf strain on the Veteran's ability to work was that she may not be able to perform a job that requires excessive standing and walking.

Prior to July 25, 2012

Prior to July 25, 2012, the Veteran is assigned a noncompensable rating under DC 5311. To warrant a higher rating, the Veteran must show her right and left calf strain produces a moderate muscle injury or greater.

Resolving reasonable doubt in favor of the Veteran, for the period prior to July 25, 2012, assignment of a 30 percent rating, but no higher, for right and left calf strain is warranted. 

In the March 2015 rating decision, the RO indicated that a rating increase from 0 to 30 percent was warranted on July 25, 2012 because the Veteran testified her bilateral calf strain had worsened since it was originally rated, combined with a January 2015 VA examination showing the Veteran's bilateral calf strain produced consistent fatigue-pain, and muscles swelling and hardening abnormally. Prior to that date, the RO felt the Veteran's calf disability produced no compensable symptoms. 

An examination specifically evaluating the criteria for muscle injury (as was performed in January 2015 and October 2016) was not performed during this period, so the Board must rely on February 2009 VA foot examination to determine if the Veteran's bilateral calf strain produced greater than moderate disability.

At the February 2009 VA examination, the Veteran reported pain with running and standing. The examiner opined the Veteran's bilateral calf strain produced decreased mobility and pain. The examiner opined the condition had a significant effect on occupation. The Board finds it is reasonably shown that during this time period, the Veteran's bilateral calf strain produced symptoms consistent with severe muscle injury. Specifically, evidence of consistent fatigue-pain (as was found in the January 2015 and October 2016 examinations) is supported by the February 2009 VA examiner opining the Veteran's bilateral calf strain produced decreased mobility and pain, and the Veteran's reports of increased pain with standing and walking. In addition, the February 2009 VA examiner opined this condition had a significant effect on occupation and the Veteran reported difficulty keeping up with the standing required of her as nurse. 

Using the information of record during this time period, and resolving reasonable doubt in favor of the Veteran, the Board finds the Veteran's bilateral calf strain produced severe muscle injury for the period prior to July 25, 2012.

The highest rating that can be awarded under DC 5311is 30 percent for a severe muscle injury. The Board has considered whether a higher rating is available under any other potentially applicable provision of the rating schedule. However, the Board finds that a higher rating is not warranted based on any other provision of the rating schedule at any time throughout the period of appeal. 

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Accordingly, resolving reasonable doubt in favor of the Veteran, for the period prior to June 25, 2012, the Board finds a rating of 30 percent, but no greater, for the Veteran's service-connected right calf strain and left calf strain is warranted.

For the period July 25, 2012 and thereafter

As articulated in the previous section, the Board finds a rating of 30 percent, but no greater, for the Veteran's service-connected right calf strain and left calf strain is warranted for the entire period on appeal. 

The January 2015 VA examiner observed muscles swell and harden abnormally in contraction, opined the Veteran had the cardinal sign or symptoms of fatigue-pain on a consistent basis, and opined the effect on the Veteran's ability to work was pain with walking and prolonged standing. The October 2016 examiner did not note muscles that swell and harden abnormally, but did opine the Veteran had the cardinal sign or symptoms of fatigue-pain on an occasional basis, and opined the effect on the Veteran's ability to work was that she may not be able to perform a job that requires excessive standing and walking. These findings are consistent with the description of a severe muscle injury. 

The highest rating that can be awarded under DC 5311is 30 percent for a severe muscle injury. The Board has considered whether a higher rating is available under any other potentially applicable provision of the rating schedule. However, the Board finds that a higher rating is not warranted based on any other provision of the rating schedule at any time throughout the period of appeal. 

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Accordingly, for the period from July 25, 2012 and thereafter, the Board finds a rating in excess of 30 percent for the Veteran's service-connected right calf strain and left calf strain is not warranted.


ORDER

Service connection for sinusitis loss is denied.

Service connection for gastroenteritis is denied.

For the entire period on appeal, a rating of 20 percent, but no greater, for service-connected right Achilles tendonitis is granted, subject to the laws and regulations governing the award of monetary benefits.

For the entire period on appeal, a rating of 20 percent, but no greater, for service-connected left Achilles tendonitis is granted, subject to the laws and regulations governing the award of monetary benefits.

For the period prior to July 25, 2012, a rating of 30 percent, but no greater, for service-connected right calf strain is granted, subject to the laws and regulations governing the award of monetary benefits.

For the period prior to July 25, 2012, a rating of 30 percent, but no greater, for service-connected left calf strain is granted, subject to the laws and regulations governing the award of monetary benefits.

For the period from July 25, 2012 and thereafter, a rating in excess of 30 percent for service-connected right calf strain is denied.

For the period from July 25, 2012 and thereafter, a rating in excess of 30 percent for service-connected left calf strain is denied.



REMAND

The Board finds that additional development is required before the issues of entitlement to service connection for the bilateral knees and lower back are decided. The January 2015 and October 2016 VA examination opinions did not sufficiently address the Veteran's lay statements as to the nature and onset of bilateral knee and lower back pain, and relied on the lack of contemporaneous medical evidence in service treatment records.

A veteran is competent to testify as to facts or circumstances that can be observed and described by a layperson. In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), it was the opinion of the United States Court of Appeals for the Federal Circuit that lay evidence could not be determined to be lacking in credibility merely because it was unaccompanied by contemporaneous medical evidence. Id. at 1336. Therefore, even though the Veteran's STRs are silent for any mention of a knee or back condition, the examiner should consider and discuss the Veteran's lay statements regarding back and knee pain in service, or the worsening of back and knee pain after the worsening of bilateral Achilles tendonitis and calf strain. 

As such, an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion with a qualified medical examiner to determine the nature and etiology of the Veteran's bilateral knee and back disabilities. The examiner must review the claims file (to include this remand). If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. After reviewing the relevant evidence, the examiner must opine:

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's right knee disability had its onset in service or is otherwise etiologically related to her service?

(b) Is it at least as likely as not (50 percent or better probability) that the Veteran's right knee disability was caused by her service-connected bilateral Achilles tendonitis and calf strain?

(c) Is it at least as likely as not (50 percent or better probability) that the Veteran's right knee disability was aggravated by her service-connected bilateral Achilles tendonitis and calf strain?

(d) Is it at least as likely as not (50 percent or better probability) that the Veteran's left knee disability had its onset in service or is otherwise etiologically related to her service?

(e) Is it at least as likely as not (50 percent or better probability) that the Veteran's left knee disability was caused by her service-connected bilateral Achilles tendonitis and calf strain?

(f) Is it at least as likely as not (50 percent or better probability) that the Veteran's left knee disability was aggravated by her service-connected bilateral Achilles tendonitis and calf strain?

(g) Is it at least as likely as not (50 percent or better probability) that the Veteran's low back disability had its onset in service or is otherwise etiologically related to her service?

(h) Is it at least as likely as not (50 percent or better probability) that the Veteran's low back disability was caused by her service-connected bilateral Achilles tendonitis and calf strain?

(i) Is it at least as likely as not (50 percent or better probability) that the Veteran's low back disability was aggravated by her service-connected bilateral Achilles tendonitis and calf strain?

When answering (c), (f), (i), if aggravation is found, the examiner is asked to state the baseline level of severity of the claimed disability before the onset of aggravation, to discuss the earliest medical evidence establishing the current level of severity, and to discuss what level of increase in severity from the baseline was due to the natural progression of the disability and what level of increase was due to aggravation from her service-connected bilateral Achilles tendonitis and calf strain.

The examiner must address the Veteran's lay statements that back pain and knee pain began in service, and were caused by moving equipment and supplies, running and jumping on rugged terrain, sleeping on hard surfaces, sleeping in combat gear, walking long hours, and assembling shower tents and laundry machines on a daily basis. See December 2008 claim form, December 2008 statement. The examiner must address the Veteran's contention that when her service-connected Achilles tendonitis and calf strain flare-up, her knees and back get worse. See July 2012 hearing transcript.

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Upon completion of the addendum opinion, the AOJ should review the examiner's report to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Take any necessary corrective action. 38 C.F.R. § 4.2 (2016).

3. Upon completion of the above actions, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the Veteran and her representative the opportunity to respond. Thereafter, this issue should be returned to the Board for further appellate review, if in order.









The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


